DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7, 9-15 and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior arts of record do not teach determining to use a first wireless local area network (WLAN) quality of service (QoS) policy for data using an uplink of the apparatus, wherein the first wireless WLAN QoS policy is associated with a first location information, wherein the first location information is used to determine use of the first wireless WLAN QoS policy, determining a second WLAN QoS policy for the data using the uplink of the apparatus, wherein the second WLAN QoS policy is based on a location of the access point within the trusted WLAN access network (TWAN), wherein the second WLAN QoS policy is associated with a second location information, wherein the second location information is used to determine use of the second WLAN QoS policy, and based on the location of the access point within the trusted WLAN access network (TWAN), providing the second WLAN QoS policy to the TWAN for data using a downlink or an uplink of an access point (AP) of the TWAN.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN YE LEE whose telephone number is (571)272-5258.  The examiner can normally be reached on 9:30-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 5712705371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/JUSTIN Y LEE/Primary Examiner, Art Unit 2644                                                                                                                                                                                                        1/14/21